IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                      April 2, 2003 Session

                           JACK H. PARKS v. CHUCK RICH

                    Appeal from the Circuit Court for Washington County
                             No. 20979   Jean A. Stanley, Judge

                                     FILED APRIL 30, 2003

                                 No. E2002-02014-COA-R3-CV


Jack H. Parks sued Chuck Rich, the owner of an apartment complex. Parks initially complained of
a back injury resulting from his jumping off a first floor balcony railing, and irritation to his body
caused by a bug spray applied in his apartment unit, both of which incidents occurred at the complex.
The trial court granted the defendant’s motion for summary judgment. The plaintiff appeals,
contending that summary judgment is not appropriate with respect to the bug spray matter and that
the trial court erred with respect to certain discovery matters. We affirm.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and HERSCHEL P. FRANKS , J., joined.

Jack H. Parks, Johnson City, Tennessee, Pro Se.

Suzanne S. Cook, Kingsport, Tennessee, for the appellee, Chuck Rich.

                                  MEMORANDUM OPINION

       We have reviewed the record in this case. Our de novo review persuades us that summary
judgment for the defendant is warranted by the record before us. See Warren v. Estate of Kirk, 954
S.W.2d 722, 723 (Tenn. 1997). Furthermore, we find no abuse of discretion in the trial court's
various rulings pertaining to discovery. See Benton v. Snyder, 825 S.W.2d 409, 416 (Tenn. 1992).
        The judgment of the trial court is affirmed pursuant to Tenn. Ct. App. R. 10.1 Costs on
appeal are taxed to the appellant, Jack H. Parks. This case is remanded to the trial court for
collection of costs assessed there.



                                                                  _______________________________
                                                                  CHARLES D. SUSANO, JR., JUDGE




       1
           Rule 10 of the Rules of the Court of Ap peals pro vides as follows:

                   This Court, with the concurrence of all judges participating in the case, may affirm,
                   reverse or modify the actions o f the trial court by memorandum o pinion when a
                   formal opinion would have no precedential value. When a case is decided by
                   memorand um opinion it shall be designated “MEMORANDUM OP INION ”, shall
                   not be published, and shall not be cited or relied on for any reason in any unrelated
                   case.

                                                           -2-